PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_01_FR.txt. 107

OPINION INDIVIDUELLE DE SIR CECIL HURST
[Traduction]

Je ne puis me rallier à l'arrêt rendu par la Cour dans la
présente instance.

La question que la Cour est appelée à trancher est énoncée
dans le compromis. Il s'agit de savoir si le contrat de 1913 —
prolongeant Jusqu'en 1949 la concession des phares — est dûment
intervenu et partant est opérant, vis-à-vis du Gouvernement
hellénique, en ce qui concerne les phares de Crète et de Samos.
En répondant à cette question, la Cour est priée de tenir compte
de l’époque à laquelle la Crète et Samos furent détachées de
l'Empire ottoman, mais il n’en reste pas moins que le point
sur lequel Ia Cour est appelée à se prononcer est de savoir si
le contrat de 1913 est ou non dûment intervenu, de telle
manière qu'il lie la Grèce en ce qui est des phares de Crète
et de Samos.

Les Parties, en présentant leur cause, se sont placées au
point de vue que la seule question que dût trancher la Cour
était celle de la date à laquelle la Crète et Samos furent déta-
chées de l’Empire ottoman. A cet égard, l'arrêt de la Cour a
suivi la voie tracée par les Parties. La Cour considère que, la
présente instance étant accessoire à celle qui avait été intro-
duite devant elle par les mêmes Parties en 1034, et l'arrêt
rendu alors ayant reconnu le contrat de 1913 comme dûment
intervenu, cette question est réglée une fois pour toutes et ne
peut être rouverte. Je ne puis me rallier à cette manière de voir.

J'accepte la conclusion énoncée dans l'arrêt de la Cour, à
savoir que la Crète et Samos furent détachées de l’Empire otto-
man à la suite des guerres balkaniques. C’est en partant du
fait que ces deux îles furent ainsi détachées qu’à mon avis la
Cour devrait examiner le point de savoir si le contrat dont il
s'agit est dûment intervenu et, partant, est opérant vis-à-vis
du Gouvernement hellénique en ce qui concerne les phares de
Crète et de Samos.

Il est admis de part et d'autre que, si la Crète et Samos
furent détachées de l’Empire ottoman à la suite des guerres
balkaniques, le caractère, opérant ou non vis-à-vis de la Grèce,
du contrat de 1913, en ce qui concerne la Crète et Samos,
dépend du point de savoir si ledit contrat tombe ou non dans
le champ d'application de l’article 9 du Protocole XII, de même
date que le Traité de Lausanne.

Cet article dispose que, dans les territoires détachés de la
Turquie, l'État successeur est subrogé dans les droits et charges
de la Turquie découlant de contrats de concession. La Cour,

T7
108 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. HURST

dans son arrêt de 1934, a examiné l'effet des divers articles
pertinents du Protocole XII. I y est dit (p. 25) que l’article 9
du Protocole XII présuppose naturellement la validité des
contrats de concession dont il s’agit (c’est-à-dire des contrats
qui tombent sous l’application dudit article). Ce dernier n’admet
contre la subrogation que des objections fondées sur la date
ou la validité du contrat de concession.

Il ressort du passage qui vient d’être mentionné qu’en vertu
de l’article 9 la subrogation ne peut intervenir en matière de
contrats de concession à moins et jusqu’à ce que la validité du
contrat soit démontrée : c’est-à-dire qu'avant de pouvoir dire
que la Grèce, en vertu du contrat de 1913, est subrogée dans
les droits et obligations de la Turquie, il faut établir que ce
contrat est dûment intervenu.

La Cour, dans son arrêt de 1934, a considéré que le contrat
de 1913 était dûment intervenu, mais l'examen du texte de
l'arrêt fait ressortir qu’en constatant le caractère « dûment
intervenu » du contrat, ce que l’on a établi c’est que ce contrat
était dûment intervenu au regard du droit ottoman.

Les questions que traite successivement l’arrét de 1934 à cet
égard visent le pouvoir conféré au ministre des Finances de
Turquie de signer le contrat au nom du Gouvernement otto-
man, l'interprétation de la loi turque de 1910 en matière de
concessions d'utilité publique, la validité et l'effet du décret-loi
turc du 1er/14 avril 1913, autorisant la conclusion du contrat,
et la soumission ultérieure du décret-loi au Parlement turc.

Si la subrogation, en vertu de l’article 9 du Protocole XII,
d'un Etat successeur (la Grèce) dans les droits et obligations
découlant pour la Turquie du contrat de 1913 dépend de la vali-
dité du contrat, c’est-à-dire du fait que le contrat soit dûment
_Intervenu, le point de savoir si la subrogation s’étend aux
phares de Crète et de Samos doit être subordonné à la vali-
dité du contrat en Crète et à Samos, ce qui revient à recher-
cher si l’effet du contrat s’étendait ou non à ces territoires.

La subrogation implique la substitution d’une partie à une
autre dans les droits et obligations qui échéaient précédemment
à celle-ci. Elle n'implique pas — et ne peut impliquer dans la
présente instance — que la Grèce, en Crète et à Samos, dût
bénéficier de droits et assumer des obligations qui, précédem-
ment, n’appartenaient ou n’incombaient pas à la Turquie. Si
l’article 9, du fait de la subrogation, confère à la Grèce, pour
la Crète et Samos, des droits et obligations en vertu du contrat
de 1913, cette conséquence doit être limitée aux droits et obli-
gations qui étaient antérieurement ceux de la Turquie. La
subrogation — l’article ne prévoit rien d’autre — ne peut avoir
pour effet de rendre le contrat opérant vis-à-vis de la Grèce,
en Crète et à Samos, dans une plus grande mesure que ce

18
109 A/B 71 (PHARES EN CRETE, ETC.). — OP. HURST

contrat n'était précédemment opérant, dans les mêmes îles,
vis-à-vis de la Turquie.

Pour justifier la décision que l'effet de l’article 9 du Proto-
cole XII serait de rendre le contrat de 1913 opérant vis-à-vis
du Gouvernement hellénique en ce qui concerne les phares de
Crète et de Samos, il faudrait entrer dans l’examen de la vali-
dité du contrat à l’égard de la Crète et de Samos. Pour pouvoir
présumer, comme une conséquence de la constatation faite par la
Cour dans son arrêt de 1034, que ledit contrat était dûment
intervenu parce qu'il possédait ce caractère au point de vue du
droit ottoman en vigueur à l’époque, on doit démontrer que le
droit ottoman dont il s’agit était également en vigueur à cette
époque en Crète et à Samos. C’est là une question entièrement
indépendante de celle de savoir à quelle date la Crète et Samos
furent détachées de l’Empire ottoman. Cet examen s'impose
quand il s’agit de démontrer que les conditions énoncées dans
l’article 9 sont remplies — l’une de ces conditions étant le
caractère « dûment intervenu » du contrat.

En cette matière, malheureusement, les Parties n’ont prêté
à la Cour aucune assistance. La France, en sa qualité d'Etat
prenant en mains les intérêts de l'Administration des Phares,
‘se place au point de vue que la question de la validité du
contrat de 1913, en ce qui concerne la Crète et Samos, n'était
pas de celles sur lesquelles la Cour eût à se prononcer (Distr.
3895, pp. 45, 46). La position prise par la Grèce a consisté à
alléguer que l'autonomie de la Crète et de Samos — élément
juridique dont dépend la validité du contrat pour ces terri-
toires — était seulement une question apparentée à celle de
la date à laquelle la Crète et Samos furent respectivement
détachées de l’Empire ottoman.

Ce point n'ayant été traité ni dans les écritures ni dans les
exposés oraux faits devant la Cour, je me demande s’il est
de mon devoir, comme membre de la Cour, de me prononcer
à son égard ; mais la documentation fournie par les Parties en
cause et jointe aux mémoires et contre-mémoires jette sur le
problème assez de lumière pour rendre opportune une expres-
sion de l'opinion à laquelle je suis arrivé.

Considérons d’abord le cas de la Crète. Il est admis de part
et d'autre qu’à l'époque du contrat de 1913 la Crète jouissait
d’une pleine autonomie. Les textes des Constitutions de 1899
et de 1907 sont joints au Mémoire hellénique. I] a déjà été
fait mention plus haut, dans la présente opinion, des diverses
questions qui firent en 1934 l'objet d’un examen de la part
de la Cour et auxquelles elle répondit alors dans son arrêt —
questions formant la base dont est partie la Cour pour consta-
ter que le contrat de 1913 était dûment intervenu au point de
vue du droit ottoman; il s'agissait par exemple du pouvoir

19
110 A/B 71 (PHARES EN CRÈTE, ETC.). — OP. HURST

conféré au ministre des Finances de Turquie de signer le contrat
au nom du Gouvernement ottoman, de l'interprétation de la loi
turque de 1910, de l'effet du décret-loi turc du 1er/14 avril 1973,
et de la soumission ultérieure de ce décret-loi au Parlement
turc. L'examen le plus hatif des Constitutions crétoises suffit
à démontrer qu'aucune de ces questions n’exercait une portée
quelconque sur celle de savoir si ledit contrat était dûment
intervenu au point de vue du droit en vigueur en Crète. Le
Sultan ne pouvait conférer au ministre des Finances de Turquie
aucun pouvoir de signer au nom du Gouvernement turc un
contrat qui fit opérant en Crète; la loi turque de 1910 né
s’appliquait pas dans cette île, non plus que le décret-loi turc
du zer/14 avril 1913; enfin, la juridiction du Parlement
turc ne s’étendait pas à la Crète. Ceci suffit à établir que l’arrêt
rendu par la Cour en 1934 n'autorise pas à considérer le contrat
de 1913 comme étant dûment intervenu en ce qui concerne la
Crète. Comme la validité du contrat est l’une des conditions
à remplir, avant que puisse intervenir la subrogation prévue à
l’article 9 du Protocole XII, et que, d’autre part, aucun motif
ne me permet de supposer que ledit contrat soit dûment inter-
venu en ce qui concerne la Crète, la Cour aurait dû, selon
moi, considérer dans son arrêt qu'en ce qui est des phares
de Crète, le contrat n’est pas opérant vis-à-vis du Gouvernement
hellénique.

L'agent du Gouvernement français a soutenu dans ses expo-
sés oraux (Distr. 3895, p. 46) que le Sultan avait le droit de
conclure, avec force et effet en Crète, le contrat de 1933,
parce que les phares dans l’Empire turc constituaient un
service impérial qui ressortissait à la juridiction des autorités
centrales. En conséquence, il a été allégué que l'autonomie
conférée à la Crète n’enfreignait pas les droits du Sultan à cet
égard. Il est difficile de saisir nettement dans quelle mesure on
entendait utiliser cet argument, parce qu'il a été reconnu que
les autorités crétoises étaient également intéressées. Les autorités
turques, avaient, cela est admis, perdu le droit d’exproprier
les terrains ; or, cette expropriation, aux termes de la conces-
sion, pouvait devenir indispensable aux fins de la construction
de nouveaux phares. Il a été admis également que tous les
détails de l'administration locale étaient aux mains des autorités
crétoises, qui avaient donc.leur mot à dire en cette matière.
Selon cet argument, le droit du Sultan de prolonger la conces-
sion des phares n’aurait pas, de lui-même, entraîné le pouvoir
du Sultan d'exécuter le contrat. A cette fin, la coopération des
autorités crétoises se serait imposée. Ceci étant, les autorités
crétoises auraient dû également être associées au renouvelle-
ment de la concession de telle manière que le contrat ptt, à
leur égard, être rendu exécutoire. Rien, en tout cas, dans les

20
III A/B 7I (PHARES EN CRETE, ETC.). —- OP. HURST

termes de la Constitution crétoise, n’autorise à prétendre qu’une
restriction analogue à celle qui a été suggérée ait été imposée
à l’autonomie crétoise.

Pour ce qui est de Samos, les Hatts de 1832 et de 1852
semblent avoir conféré à cette île une autonomie moins éten-
due que dans le cas de la Crète. Le Hatt de 1832 ne confère
au Conseil” samien que « l’autorité intérieure de l’île ». Posté-
rieurement au Hatt additionnel de 1852, le degré d'autonomie
dont jouissait l’île jusqu’à l’époque du contrat de 1913 ne paraît
aucunement avoir été modifié. Ni l’acte de 1832 ni celui de
1852 n'indique clairement dans quelle mesure la Porte conservait,
sur le territoire de l'île, des droits de contrôle et d’admi-
nistration. Cependant, ces deux actes portaient une date anté-
rieure à celle de la première concession turque des phares, et
les faits exposés devant la Cour par l'agent du Gouvernement
français — et qui n’ont pas été contestés par l’agent du Gou-
vernement hellénique — montrent que, dans la pratique, la
concession des phares (y compris les renouvellements pério-
diques de cette concession) a été considérée comme opérante à
Samos, tout au moins jusqu’à l’époque des guerres balkaniques.
Dans ces conditions, je n’entrevois point de motif suffisant
pour me dissocier de la conclusion à laquelle est arrivée la
Cour, à savoir qu’en ce qui concerne les phares de Samos, le
contrat de 1913 est opérant vis-à-vis du Gouvernement hellénique,
encore que j'arrive à cette conclusion par une voie différente.

(Signé) CEciz J. B. Hurst.

21
